UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 17, 2015 (November 16, 2015) GASTAR EXPLORATION INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 001-35211 38-3531640 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1, SUITE 650 HOUSTON, TEXAS 77010 (Address of principal executive offices) (713) 739-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 16, 2015, Gastar Exploration Inc. (the “Company”) announced the appointment of Mr. Jerry R. Schuyler, a current independent director on the Company’s board of directors (the “Board”), as Chairman of the Board, replacing Mr. John M. Selser who has stepped down from the Board to devote more time to other business interests.Mr. Selser advised the Company that his resignation was not because of any disagreement with the Company on any matter related to the Company’s operations, policies or practices. These changes are effective immediately. SECTION 7 - REGULATION FD Item 7.01 Regulation FD Disclosure. On November 16, 2015, the Company issued a press release announcing the appointment of Mr. Schuyler as Chairman of the Board, replacing Mr. Selser who has stepped down from the Board to devote more time to other business interests.A copy of the Company's press release, dated November 16, 2015, is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information presented herein under Item 7.01 and set forth in the attached press release included as Exhibit 99.1 to this report is deemed to be “furnished” solely pursuant to Item 7.01 of this report and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information or the exhibit be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (d) Exhibits The following is a list of exhibits furnished as part of this Form 8-K: Exhibit No. Description of Document Press release dated November 16, 2015 announcing the appointment of a new Chairman of the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 17, 2015 GASTAR EXPLORATION INC. By: /s/J. Russell Porter J. Russell Porter President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description of Document Press release dated November 16, 2015 announcing the appointment of a new Chairman of the Board.
